Citation Nr: 0022282	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
January 1981, and from August 1981 to August 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of entitlement to an increased rating for PTSD is 
addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  An unappealed September 1994 rating decision denied 
service connection for left knee disability.

2.  A subsequent unappealed rating decision of September 1994 
continued the denial of service connection for left knee 
disability; the subsequently received evidence is redundant 
or cumulative of evidence previously of record or is not, 
either by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim. 

3.  The claim for service connection for right elbow 
disability is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 

2.  The claim for service connection for right elbow 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left knee disability

Service connection for left knee disability was denied in an 
unappealed September 1994 rating decision.  A subsequent 
unappealed rating decision of September 1994 continued the 
denial of service connection for left knee disability.  
Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the September 1994 
rating decision included service medical records which are 
entirely negative for any complaint, abnormal finding or 
diagnosis or diagnosis pertaining to the veteran's left knee.  
The evidence of record also included several statements by 
the veteran essentially indicating that he injured his left 
knee in service when he fell on steps while defending the 
U.S. Embassy in Tehran, Iran in 1979; a June 1992 statement 
by the Department of the Navy confirmed that the veteran 
participated in the defense of the American Embassy in Iran.  
The evidence on file also included private and VA treatment 
reports which disclose that the veteran presented in December 
1992 with complaints of left knee problems which he alleged 
occurred in service when he fell on some stairs; a March 1993 
private treatment note indicates that the treating physician 
suspected that the veteran had patellar chondromalacia of the 
left knee, probably as a result of a direct blow in a fall 
down some stairs.

The evidence added to the record since the September 1994 
rating decision includes the reports of a November 1998 VA 
psychiatric examination and March 2000 orthopedic 
examination, as well as several statements by the veteran and 
private medical records for August 1998 to June 1999.

The November 1998 and March 2000 examination reports, and the 
private medical records for August 1998 to June 1999, 
document the veteran's contention, in essence, that he 
injured his left knee in service when he fell down stairs 
while defending the U.S. Embassy in Iran; in his several 
statements on file, the veteran essentially reiterates those 
contentions.  Notably, however, neither the treatment notes 
nor the examination reports otherwise address the etiology of 
any left knee disability.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence sufficient to 
reopen a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, as a layperson, the veteran is not 
competent to offer medical opinions, so the assertions of the 
veteran concerning medical diagnosis or causation cannot 
constitute competent medical evidence with which to reopen a 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Therefore, the November 1998 and March 2000 examination 
reports, the private treatment records for August 1998 to 
June 1999, and the veteran's statements are not, either alone 
or in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the September 1994 rating decision does 
not tend to show that the veteran's current left knee 
disability was incurred in or aggravated by service.  Thus, 
in the Board's judgment, this evidence, when considered 
either by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the September 1994 rating decision is not new 
and material and the claim is not reopened.

II.  Right elbow disability

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service medical records disclose that the veteran presented 
in November 1981 with complaints of a one-year history of an 
unnatural bend in the right elbow; the veteran denied any 
knowledge of trauma to the elbow.  He was diagnosed with a 
question of large bone deformity of unknown etiology.

There is no postservice medical evidence of right elbow 
disability until 1993, at which time private medical records 
disclose treatment for post-traumatic osteoarthritis, as well 
as ulnar neuritis, of the right elbow.  Physical examination 
disclosed the presence of a flexion contracture of the right 
elbow.  In a December 1999 statement, Sherwin H. Ritter, 
M.D., noted that the veteran had alleged that he fell and 
injured his right elbow in service while defending the U.S. 
Embassy in Tehran, Iran.  Dr. Ritter concluded that the 
veteran's current right elbow disability was consistent with 
the injuries allegedly sustained in the referenced accident. 

In light of service medical records showing the presence of 
an abnormality affecting the right elbow as well as the 
December 1999 statement by Dr. Ritter which suggests the 
possibility that the veteran's right elbow disability is 
etiologically related to his period of service, the Board 
concludes that the veteran's claim for service connection for 
right elbow disability is well grounded.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for left knee 
disability is denied.

The Board having determined that the claim for service 
connection for right elbow disability is well grounded, the 
appeal is granted to this extent.


REMAND

When a veteran submits a well-grounded claim, VA has a duty 
to assist the veteran in its development, including the 
conduct of a thorough and contemporaneous examination.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  38 U.S.C.A. 
§ 5107 (West 1991).  In this regard, the Board notes that the 
veteran was afforded a VA examination with respect to his 
right elbow disability in March 2000, but that the examiner 
did not provide an opinion as to the etiology of the 
veteran's disability. 

The Board has also found the veteran's claim for an increased 
evaluation for PTSD to be well grounded.  In this regard, the 
Board notes that a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well- grounded claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The record reflects that the veteran was 
afforded a VA psychiatric examination in November 1998.  The 
Board notes, however, that the examiner made only minimal 
mental status findings and did not include a multi-axial 
diagnosis.  The Board therefore concludes that another VA 
psychiatric examination of the veteran is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
a VA examination of the veteran by 
psychiatrist who has not previously 
examined the veteran to determine 
the extent of his service-connected 
PTSD.  The examiner should indicate 
with respect to each of the 
psychiatric symptoms identified 
under the schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected PTSD, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that such a review of the claims 
file was made.  The report must be 
typed.

3.  The RO should also arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any currently present 
right elbow disability.  All 
indicated studies, including X-rays, 
should be performed and all findings 
should be reported in detail.  The 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's right elbow disability 
is etiologically related to service 
or to any disorder or injury noted 
therein.  The rationale for all 
opinions expressed should be 
provided.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development actions, including 
the requested examinations and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues of entitlement to service 
connection for right elbow 
disability and entitlement to an 
increased rating for PTSD.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


- 2 -


